Citation Nr: 9913846	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  92-10 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1991 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied 
entitlement to service connection for PTSD.  The veteran has 
perfected an appeal of that decision.

This case was previously before the Board in March 1994, at 
which time it was remanded to the RO for additional 
development.  The requested development has been completed to 
the extent possible and the case returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained.

2.  The veteran did not engage in combat with the enemy while 
in service and no credible supporting data corroborates his 
claimed stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
period of active military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service records show that he served in Vietnam 
from July 1968 to July 1969 and that his military 
occupational specialty (MOS) was a crane-shovel operator from 
July to November 1968 and a cook from November 1968 until he 
left Vietnam.  During this time he was assigned to the 
Headquarters and Headquarters Company, 1st Engineering 
Battalion, 1st Infantry Division.  He participated in Phase 
IV of the Vietnam counter-offensive.

His awards and commendations include the Army Commendation 
Medal and the Bronze Star Medal.  Service documentation 
indicates that both were awarded based on meritorious service 
and not for valor.  He is in receipt of no awards, medals or 
decorations indicative of combat.  

His service medical records are negative for any complaints 
or clinical findings pertinent to a psychiatric disorder, and 
make no reference to him having incurred any shrapnel 
injuries.

VA treatment records from September 1985 to January 1997 show 
that the veteran received intermittent treatment for 
psychiatric symptoms, with the diagnoses of anxiety, 
dysthymia, depression, and chronic PTSD.  Although the 
medical records indicate that the veteran reported having 
served in Vietnam, none of the medical records provide the 
specific clinical findings that resulted in the diagnosis of 
PTSD, or the stressor upon which the diagnosis was based.

In December 1990 the veteran applied for VA benefits based on 
PTSD.  He complained of nightmares, cold sweats, and sleeping 
problems for which he reported having received treatment at a 
VA medical center (MC).

In April 1991 the veteran presented for a VA psychiatric 
examination.  The VA examiner noted a history, as provided by 
the veteran, of post-service work as a carpenter until a back 
injury.  The veteran also reported having been in service, 
but he denied having received any injuries or having been 
involved in search and destroy missions or sweeps.  He 
reported that he came under heavy fire and had friends 
killed, but he did not provide any specific names, dates, or 
the circumstances under which the deaths occurred.  He 
complained of nightmares, the contents of which pertained to 
killing children, but he denied having killed any children in 
Vietnam.  He also reported having had nightmares about events 
that had never, in fact, happened.  As a result of the 
examination the psychiatrist provided diagnoses of chronic 
and acute alcohol abuse (which the veteran denied); sporadic 
dysthymic disorder; and a schizoid personality.  The examiner 
found that there was not enough evidence to make a diagnosis 
of PTSD, and that the possibility of malingering or 
manipulation could not be excluded.

Private treatment records indicate that the veteran received 
psychiatric treatment from February to August 1994, with 
complaints of sleeplessness and bad dreams.  In August 1994 
he reported having been pronounced totally disabled from PTSD 
by VA.  He again sought treatment in October 1995, at which 
time he gave a history of nightmares, stress, nervousness, 
depression, and feeling helpless.  He denied any alcohol or 
drug history.  The diagnoses included to rule out PTSD, major 
depression, and to rule out panic attacks.  He continued to 
receive intermittent treatment through September 1996, with 
relevant complaints of bad dreams and depression.  None of 
the private treatment records provide information on the 
events to which the diagnosis of PTSD was attributed.

In March 1994 the veteran was asked to describe the specific 
in-service event(s) to which he attributed his PTSD symptoms.  
In a statement received in April 1994 he reported that while 
he was working as a heavy equipment operator at Lai Khe in 
October 1968, he and two other crane operators came under 
heavy mortar fire that resulted in the deaths of many 
civilians in the village.  He also stated that the other two 
crane operators were severely injured by shrapnel.  He 
reported that he was ordered not to return fire, and that 
because they were not allowed to return fire, many villagers 
died.  He also reported that he felt responsible for their 
deaths, and that the guilt resulting from the incident caused 
his nightmares.

A June 1994 private medical report indicates that the veteran 
had received treatment since December 1991 for PTSD.  None of 
the clinical findings relied upon in making the diagnosis 
were provided, nor did the treating physician relate any of 
the claimed stressors that purportedly resulted in the 
diagnosis of PTSD.

In April 1995 the veteran was again provided a VA psychiatric 
examination, which was conducted by the same psychiatrist who 
conducted the examination in April 1991.  During the 
examination the veteran described many periods of combat, 
seeing many people killed, and firing weapons toward the 
enemy.  He claimed to have received shrapnel wounds to his 
back, but stated that he never got a Purple Heart.  The 
examiner asked the veteran to name some of the people 
involved, or to name his buddies, but he reported that he had 
completely "blanked out" that information and that he was 
unable to remember anything but faces.  The examiner noted 
the veteran's history of multiple charges for driving under 
the influence of alcohol and driving without a license.  The 
veteran complained of depression, nightmares about Vietnam, 
guilt, and some occasional intrusive thoughts.  The examiner 
found that a diagnosis of PTSD was appropriate if the 
veteran's subjective complaints were accepted as fact and if 
his stressors, which seemed appropriate, could be verified.  
The examiner also diagnosed chronic alcohol abuse and stated 
that the possibility of malingering or manipulation could not 
be adequately evaluated.  The examiner indicated that an 
addendum to the report would be provided after psychological 
testing was completed, but a report of the testing and a 
subsequent review by the examining psychiatrist are not of 
record. 

In a January 1996 report the U.S. Army & Joint Services 
Environmental Support Group (ESG) (now the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)) 
stated that the available records made no reference to the 
mortar attack that the veteran reported to have occurred at 
Lai Khe in October 1968.  The ESG also enclosed an extract of 
an Operational Report-Lessons Learned (OR-LL) submitted by 
the First Infantry Division, the higher headquarters of the 
veteran's assigned unit for the reporting period ending 
October 31, 1968.  The OR-LL documents significant activities 
to include several attacks in the vicinity of Lai Khe and the 
patrol activity for October 1968, but makes no reference to 
an October 1968 mortar attack claimed by the veteran.  

The ESG also provided a copy of a monthly historical report 
for the 1st Engineer Battalion for the January 1969 reporting 
period, which shows that the unit provided combat support to 
the 1st Infantry Division in the vicinity of Lai Khe.  The 
ESG also included Morning Reports for the veteran's unit for 
October 1968; no casualties with an MOS of Crane Operator 
were identified.  

In September 1997 the veteran was again provided a VA 
psychiatric evaluation, during which he provided a history of 
Vietnam combat experience, indicating that he had encountered 
snipers, mortar fire, and booby traps.  The examining 
psychiatrist stated that the veteran presented a list of PTSD 
symptoms "as if they were being read directly out of the 
DSM-IV," and that the veteran appeared "to be well award of 
the criteria for PTSD."  The veteran reported having bad 
nerves and being restless, withdrawn, and unable to be around 
other people.  He indicated that he did not trust anybody 
except for other veterans and he reported having nightmares 
and intrusive thoughts of his combat experiences in Vietnam.  
He reported that he avoided places, thoughts, and feelings 
reminding him of Vietnam, and he complained of a diminished 
interest in significant activities.  He also reported being 
hypervigilant and keeping weapons by his bed, and stated that 
he had an exaggerated startle reflex.  

The psychiatrist found that the veteran did meet the 
diagnostic criteria for PTSD, in that he was involved in 
combat in Vietnam, he was in danger of being killed, and he 
watched other people being killed, and the psychiatrist 
provided a diagnosis of PTSD.  The psychiatrist stated that 
the finding that the veteran's symptoms met the diagnostic 
criteria for PTSD was by the veteran's report only, and again 
stated that the veteran appeared to be well versed in the 
PTSD diagnostic criteria. 

Following the receipt of the report of the September 1997 
examination, the RO noted that the case file had not been 
provided to the examining psychiatrist, and requested the 
examining psychiatrist to review the case file and make any 
appropriate additions to the report.  The case file was sent 
to the VAMC, and in an August 1998 report another VA 
psychiatrist noted that the psychiatrist who had conducted 
the September 1997 examination was no longer employed at the 
VAMC.  The VA psychiatrist provided the opinion, based on a 
review of the case file and the report of the September 1997 
examination, that no changes were warranted in the 
conclusions reached at the time of the examination.

II.  Laws and Regulations

The Board notes that subsequent to initiation of the 
veteran's appeal, a specific regulation pertaining to service 
connection for PTSD was issued.  38 C.F.R. § 3.304(f) (1993).  
Prior to the promulgation of 38 C.F.R. § 3.304(f), 
entitlement to service connection for PTSD was determined by 
applying the provisions of the VA Adjudication Manual (M21-
1), which, at the time, required essentially the same 
elements as are now contained in 38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 
10 Vet. App. 128, 138 (1997), citing the VA Adjudication 
Procedure Manual, 
M21-1, Subchapter XII,  50.45 (Jan. 25, 1989).  In 
accordance with the Court's holding in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), if a regulation or Manual M21-1 
provision changes after the claim has been filed but prior to 
the conclusion of the appellate process, the provision that 
is more favorable to the veteran applies.

The Manual M21-1 provisions relied upon the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
Revised (DSM-III-R), which defines and requires specific 
symptomatology and stressor in diagnosing PTSD.  In addition, 
effective in November 1996, VA adopted the diagnostic 
criteria in DSM-IV for evaluating mental disorders.  
38 C.F.R. § 4.130.  Pursuant to 38 C.F.R. § 3.304(f), service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  The regulation makes no reference to any criteria, 
in terms of the sufficiency of the symptomatology or 
stressor, to be applied in determining if the veteran has 
PTSD.

The Court has held that the DSM-III-R criteria, and by 
deduction the DSM-IV criteria, cannot be read in a manner 
that imposes requirements over and above those included in 
38 C.F.R. § 3.304(f).  Therefore, a "clear diagnosis" of 
PTSD by a mental health professional, regardless of whether 
the diagnosis is based on DSM-III-R or DSM-IV, must be 
presumed to concur with the applicable diagnostic criteria 
for that disorder in terms of the adequacy of the 
symptomatology and the stressor.  If the Board finds that the 
diagnosis does not comply with the applicable diagnostic 
criteria pertaining to the adequacy of the symptomatology or 
the severity of the stressor, remand of the case for 
clarification of the diagnosis or additional examination is 
required.  See Cohen v. Brown, 10 Vet. App. at 140.

When the veteran's claim was originally adjudicated in May 
1991, the RO applied the Manual M21-1 provisions in 
determining if service connection was warranted.  In 
conjunction with the Board's March 1994 remand, in a 
September 1998 supplemental statement of the case the RO 
applied the regulatory criteria as shown in 38 C.F.R. 
§ 3.304(f) in confirming the denial of service connection, 
and provided the regulation to the veteran.  The Board finds, 
therefore, that the veteran has had adequate opportunity to 
present evidence and arguments in support of his claim, and 
that he would not be prejudiced by the Board's consideration 
of the revised regulatory criteria.  See Bernard v Brown, 4 
Vet. App. 384 (1993).

In determining whether the occurrence of the claimed in-
service stressor is supported by credible evidence, if the 
claimed in-service stressor is related to combat, service 
department evidence that the veteran served in combat will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the veteran did not serve in combat, the 
record must contain corroborative evidence that the in-
service stressor occurred.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


III.  Analysis

The Board concludes that the veteran's claim for service 
connection for PTSD is well grounded because the medical 
evidence shows that a diagnosis of PTSD has been rendered, 
the veteran has provided lay evidence of an in-service 
stressor, and the medical evidence indicates that the PTSD is 
related to the claimed stressors.  Gaines v. West, 11 Vet. 
App. 353 (1998).  VA has a duty, therefore, to assist him in 
the development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); see also Epps v. Brown, 9 Vet. App. 341 (1996), 
aff'd, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 
S.Ct. 2348 (1998).  The relevant evidence pertaining to the 
issue consists of the veteran's service records, VA and 
private treatment records, the reports of VA psychiatric 
examinations in April 1991, April 1995, and September 1997, 
the August 1998 VA medical report, a January 1996 report from 
the ESG, and the veteran's statements.  

The Board notes that the veteran's representative has argued 
that the RO did not comply with the Board's March 1994 remand 
instructions, in that the case file was not provided to the 
examiner for review in conjunction with the September 1997 
psychiatric examination.  The Court of Appeals for Veterans 
Claims (formerly the Court of Veterans Appeals) (Court) has 
held that the veteran is entitled to compliance with the 
Board's remand instructions as a matter of law.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board finds, however, 
that in obtaining the August 1998 medical opinion, which 
included a review of the September 1997 examination as well 
as the case file, the RO substantially complied with the 
remand instructions.  See Evans v. West, 12 Vet. App. 22 
(1998).  Also, the Board notes that, according to the remand 
instructions, an additional VA examination was to be obtained 
only if additional evidence, including the ESG response, 
resulted in the need for an another examination.  Because the 
ESG was not able to provide verification of the claimed 
stressor, no need for an another examination was shown.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
concludes, therefore, that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that VA has fulfilled its obligation to assist him in the 
development of the facts of his case.

The Board has reviewed the evidence of record and finds that 
service connection for PTSD is not warranted.  The medical 
evidence indicates that the veteran has PTSD, and that the 
PTSD is related to stressors that are claimed to have 
occurred during the veteran's service in Vietnam.  The 
evidence does not indicate, however, that the veteran served 
in combat while in service, or that any of his claimed 
stressors are supported by credible evidence.  Gaines, 11 
Vet. App. at 353.

The veteran's service records show that he served in Vietnam 
from July 1968 to July 1969, and that his MOSs were crane 
operator and cook.  While serving in Vietnam he was assigned 
to the 1st Engineering Battalion, which is a construction 
unit, not a combat unit.  Although he made vague references 
to having participated in combat when undergoing examination 
or treatment, when asked to identify the stressors to which 
he attributed his PTSD, he only reported having been 
subjected to mortar fire.  He made no allegations of having 
fired at the enemy or of having been fired upon, nor was he 
awarded any citations indicative of combat service.  Although 
he participated in Phase IV of the Vietnam counter-offensive, 
there is no evidence showing that he did so in a combat role, 
rather than in combat support.  The Board finds, therefore, 
that the veteran did not engage in combat while serving in 
Vietnam.  38 U.S.C.A. § 1154(b); Cohen, 10 Vet. App. at 145; 
see also Gaines, 11 Vet. App. at 353 (the veteran's 
assertions of combat experience need not be accepted).

If the veteran did not serve in combat, or if the claimed 
stressors are not related to combat, the occurrence of the 
specific stressor must be supported by corroborating 
evidence, and the veteran's testimony regarding the 
occurrence of the events cannot, as a matter of law, 
establish the occurrence of the stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In addition, a mental health 
professional's recitation of the reported stressor, and his 
reliance on the veteran's report in rendering the diagnosis 
of PTSD, does not constitute verification of the stressor.  
Moreau v. Brown, 9 Vet. App. at 395.

The veteran reported having experienced only one incident 
that he related to PTSD, which consisted of being subjected 
to mortar fire in October 1968, being unable to return fire, 
and seeing many civilians killed.  He was not able to provide 
the names of the other crane operators who were purportedly 
injured during the attack.  The OR--LL for the 1st Infantry 
Division, the higher headquarters of the 1st Engineering 
Division, made no reference to a mortar attack at Lai Khe in 
October 1968, and the ESG was not able to provide any other 
verification that the claimed incident actually occurred.

The veteran has not provided any other corroborating evidence 
showing that the claimed event actually occurred.  See Doran 
v. Brown, 6 Vet. App. 283, 289 (1994) (corroborating evidence 
can consist of lay statements).  In the absence of 
corroborating evidence, his claim for service connection for 
PTSD cannot be granted.  The Board has determined, therefore, 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

